Citation Nr: 0810050	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  00-16 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle strain.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to August 
1972, to include service in the Republic of Korea from June 
1971 to August 1972.  He also served in the United States 
Army Reserves (USAR), to include various periods of active 
duty for training and inactive duty training between 
September 1972 and July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In February 1996, the RO denied service connection for post-
traumatic stress disorder (PTSD), which the veteran did not 
appeal.  In May 1999, the veteran notified VA that he wanted 
to file a claim for service connection for residuals of left 
ankle sprain and to reopen the claim for service connection 
for PTSD.  The RO denied the claims and the veteran appealed.  
On appeal, the RO, in June 2003, reopened the claim for 
service connection for PTSD and subsequently denied the claim 
on the merits following de novo review.  The veteran pursued 
his appeal of the denials of service connection for PTSD and 
for left ankle disorder.  In November 2003, the Board 
reopened the claim for service connection for PTSD and 
remanded the claims to the RO for further development.

In February 2002, the veteran presented personal testimony 
during a hearing before a Decision Review Officer (DRO) at 
the RO.  A transcript of the hearing is of record.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record demonstrates that the veteran's 
claimed left ankle strain is not a result of any established 
event, injury, or disease during active service.


CONCLUSION OF LAW

Residuals of a left ankle strain were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in April 2004 that fully addressed all four 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.  Although the 
notice letter was not sent before the initial RO decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
statement of the case issued in October 2007 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

General Law and Regulations-Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background

In this case, the service treatment records from the 
veteran's period of active duty in 1971 and 1971 are negative 
for any signs, symptoms, or complaints of a left ankle 
strain.  The August 1972 separation physical indicated that 
he had normal lower extremities.

While on active duty for training in May 1984, the veteran 
sprained his left ankle.  The ankle was placed in a short leg 
walking cast for 14 days.  Service treatment records show 
that he was on a medical profile for his left ankle from 
May 1984 through August 1984.  An X-ray from July 1984 
revealed no fracture and no evidence of a bony lesion.

A service treatment record from April 1985 noted that the 
veteran's left ankle got sore after a two-mile walk.  An X-
ray showed no acute fracture or dislocation.  The examiner 
said there was evidence of an old well-healed fracture.  In 
August 1985, a service duty slip indicated that the veteran 
had gotten a mild grade I ankle sprain while playing 
volleyball in the line of duty.  A VA treatment record from 
August 1985 indicated that the veteran had a history of ankle 
pain for the previous year-and-a-half.  An ankle X-ray was 
normal.  A nerve conduction study was negative for tarsal 
tunnel syndrome.  The examiner opined that the veteran had 
intermittent attacks of compression of the dorsal branches to 
the digital nerves of the toes, which originated in the 
perineal nerve.  It was noted to be related to compression by 
a combination of edema and shoe pressure.

A service medical exam report from January 1992 revealed 
normal lower extremities.  The examiner noted that the 
veteran was limping due to an injury to his right leg.

During his February 2002 RO hearing, the veteran testified 
that following the left ankle injury in April 1985, his foot 
was placed in a cast for several weeks.  

On VA examination in April 2007, the veteran reported 
increased left ankle pain with walking long distances.  He 
said that his ankle constantly popped.  When the weather was 
cold, his ankle hurt, and the pain would extend up his leg.  
He said that his left ankle pain rated a 7 on a 0 (low) to 10 
(high) pain scale.  He occasionally used a cane and was 
unable to stand for more than 15 to 30 minutes.  It was noted 
that his ankle would give way after walking long distances.  
He said he experienced severe weekly flare-ups.  An X-ray 
revealed normal soft tissues and no fracture or dislocation.  
The examiner opined that the veteran had residuals of a left 
ankle fracture/strain.  The examiner stated that it was less 
likely as not (less than 50/50 probability) that the 
veteran's current disorder was caused by or was a result of a 
left ankle injury during active or reserve military service.

Analysis

Based on the evidence of record, the Board finds that the 
veteran's claimed left ankle strain is not a result of any 
established event, injury, or disease during active service.  
In this matter, the Board finds the VA examination of 
April 2007 persuasive.  The examiner thoroughly interviewed 
the veteran, reviewed the military and VA records and 
performed all necessary tests.  In stating his report, he 
referenced the veteran's military personnel records.  He 
provided adequate reasons and bases for his opinion.  The 
April 2007 VA examiner opined that while the veteran 
currently had a diagnosis of residuals of a left ankle 
fracture/strain, it was less likely as not that the current 
symptoms were a result of any event from active or reserve 
service.  

Other than the April 2007 VA opinion, there is no competent 
medical evidence of record which provides a link between any 
of the veteran's current symptoms and any event that occurred 
during active service.  Without competent medical evidence of 
a nexus between current symptoms and an active-duty injury, 
service connection for a left ankle strain cannot be granted.

While the veteran may sincerely believe he has a left ankle 
disability as a result of his active duty service, he is not 
a licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  There 
is no competent medical evidence of record that indicates the 
veteran has a left ankle disability as a result of his 
service.  Therefore, the Board finds entitlement to service 
connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for residuals of a left 
ankle strain is denied.

REMAND

Subsequent to the RO's final adjudication of his claim, the 
veteran submitted a lay statement from R.C. and two forms 
completed by doctors in connection with a claim for workers 
compensation.  The veteran has not waived his right for this 
newly submitted evidence to be reviewed by the agency of 
original jurisdiction.  This evidence must be reviewed by the 
RO and subjected to adjudication prior to appellate review.

Additionally, the Board notes that as the veteran's workers 
compensation claim involves PTSD, the workers compensation 
claim records should be obtained and associated with the 
claims file.  The RO must obtain all outstanding pertinent 
records, following the procedures prescribed in 38 C.F.R. § 
3.159 (2007) as regards requesting records from Federal 
facilities.

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  As the claim for service connection for PTSD 
is being remanded, the RO should ensure that the notice 
requirements required by Dingess are fulfilled.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) are fully complied with and 
satisfied.

2.  The AMC/RO should determine if the 
veteran has been, or is now in receipt of 
workers compensation benefits.  If and 
only if the veteran has been awarded 
workers compensation, the RO should 
obtain a copy of the decision awarding 
the veteran disability benefits and 
copies of the records on which the 
worker's compensation board based the 
initial award of benefits.  Any 
subsequent disability determinations, as 
well as the records upon which those 
determinations were made, should also be 
requested.

3.  If, and only if, (an) alleged 
stressor(s) is (are) verified, the RO 
should schedule the veteran for a VA 
psychiatric examination to determine 
whether he has PTSD as a result of a 
verified in-service stressful experience.  
The veteran's claims folder is to be 
provided to the VA examining psychiatrist 
or psychologist for review in conjunction 
with the examination, and the examination 
report is to contain a notation that the 
veteran's file has been reviewed.  The 
mental health examiner must be instructed 
that only the corroborated in-service 
stressor(s) may be considered for the 
purpose of determining whether exposure 
to an in-service stressor has resulted in 
the current psychiatric symptoms.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should explain how the 
diagnostic criteria of the DSM-IV are 
met, to include identification  of the 
specific stressor(s) underlying the 
diagnosis, and comment on the link 
between the current symptomatology and 
one or more of the in-service established 
stressors.  The typed examination report 
is to be incorporated with the veteran's 
claims file.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  Thereafter, the RO should consider 
entitlement to service connection for 
PTSD, on a de novo basis.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


